Citation Nr: 1038644	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-36 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the pharynx, squamous cell carcinoma of sinuses, and soft tissue 
sarcoma, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 
1971, including a period of service in Vietnam from June 1968 to 
April 1969.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Board remanded the case in July 2008 and February 2010 to the 
RO for additional development, namely a VA examination and 
medical opinion.  However, for the reasons noted below, the Board 
finds that the prior remand orders have not been substantially 
complied with.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for remand:  Compliance with prior remands for medical 
opinion.

The Veteran has made a claim for service connection for squamous 
cell carcinoma of the pharynx, squamous cell carcinoma of 
sinuses, and soft tissue sarcoma, to include as due to herbicide 
exposure.  If a veteran was exposed to an herbicide agent during 
active service, certain diseases shall be service-connected even 
though there is no record of such disease during service.  
38 C.F.R. §§ 3.307, 3.309(e).  Moreover, a veteran who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).
In this case, the Veteran's DD Form 214 shows that he served in 
Vietnam from June 1968 to April 1969, and so he is presumed under 
the law to have been exposed to an herbicide agent such as Agent 
Orange.  However, the disorders for which he claims service 
connection are not on the list of diseases for which a 
presumption of service connection is provided.  38 C.F.R. 
§ 3.309(e).  Nevertheless, the availability of presumptive 
service connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Direct service 
connection can be established by "show[ing] that the disease or 
malady was incurred during or aggravated by service," a task 
that "includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).    

In this case, medical evidence shows that the Veteran had been 
treated for pharyngeal cancer, and the presumption of service 
connection is provided for cancers anatomically near that area, 
i.e., respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea).  In this regard, a private consultation report, 
dated in July 1998, reflects that the posterior pharynx mass was 
"immediately posterior to the larynx".  Moreover, although 
medical evidence in the file reflects that the cancer of the 
pharynx that the Veteran has been treated for was a 
"carcinoma", the Veteran claimed service connection for "soft-
tissue sarcoma," a type of cancer for which the law provides a 
presumption due to herbicide exposure.  In addition, D.V.W., 
M.D., a private physician, stated in a letter dated in May 2003 
that "Agent Orange exposure may have been a factor in the 
development of this tumor."

Given this evidence, the Board decided that the case was of 
sufficient complexity that it required a medical opinion to sort 
out some of the medical issues in the case.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), overruled on other 
grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (holding 
that the Board may not refute medical evidence in the record with 
its own unsubstantiated medical conclusions but rather must rely 
on independent medical evidence).  For example, with regard to 
service connection based on the presumption for certain diseases 
due to herbicide exposure, an opinion is needed regarding a 
distinction, if any, between a "carcinoma" and a "sarcoma", 
and regarding whether cancer of the pharynx in this case was 
entirely separate and distinguishable from cancer of the larynx 
or trachea, for which a presumption of service connection based 
on herbicide exposure is provided.  Moreover, with regard to 
direct service connection, the Board determined that a medical 
opinion was necessary to decide whether the disorders which the 
Veteran claimed were the result of service actually were at least 
as likely the result of an injury, disease or event in service as 
they were the result of some other causes or factors.  Stefl, 21 
Vet. App. at 123.  Therefore, the Board decided to remand the 
case for a medical examination with an opinion about the 
likelihood of a relationship or connection, if any, between the 
cancer for which the Veteran has been treated and herbicide 
exposure in service or any other disease or injury that may be 
evident to a medical expert based on his or her review of the 
Veteran's service treatment records for the period of active duty 
from February 1967 to January 1971.  Accordingly, in July 2008, 
the Board remand the case for a medical opinion "as to the 
likelihood (likely, unlikely, at least as likely as not) that the 
veteran's current disability or disabilities is the result of a 
disease, injury, or event (including exposure to Agent Orange) in 
service, as opposed to its being more likely due to some other 
factor or factors."  The Board noted, 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  In 
particular, the examiner should consider 
the history of complaints and treatment for 
sinus problems and headaches in-service; 
the veteran's history of exposure to 
herbicides in service, and the veteran's 
characterization of his cancer as a soft 
tissue sarcoma."

In response to this, a VA examination was conducted in September 
2008.  The examiner rendered a diagnosis of "[c]hronic 
rhinorrhea which is likely secondary to a severe nasal septal 
deflection and potentially due to vasomotor rhinitis."  The 
examiner noted, "This chronic nasal and sinus condition is 
unlikely realted to Agent Orange exposure."  The examiner also 
rendered a diagnosis of "[s]quamous cell carcinoma of the 
larynx" and noted that "cancer of the larynx is presumptive 
secondary to exposure to Agent Orange."  In an addendum to this 
report, the doctor noted that he had reviewed the claims file and 
medical records and that the Veteran currently had "radiation-
induced chances of voice and swallowing and no evidence of cancer 
currently."

In response to this report, the RO requested that the examiner 
review the record again, noting that the Veteran "was diagnosed 
with pharyngeal carcinoma in July 1998 (also shown as cancer of 
the pyriform sinus or cancer of the hypopharynx)" and that the 
examiner stated in the September 2008 exxamination report that 
the Veteran was diagnosis with "piriform sinus laryngeal 
carcinoma in 1998."  The RO requested that the examiner review 
the file again and state whether the veteran now had carcinoma of 
the larynx and to explain his findings.  The RO also requested 
that the examiner provide a rationale for his opinion as 
requested in the Board's remand.

In March 2009, an addendum was provided by another doctor who 
noted that Dr. D. W., a private physician, had noted in July 1998 
that the "origin of the tumor was the hypopharynx."  This VA 
doctor stated that the previous conclusion that this was squamous 
cell carcinoma of the larynx was in error and that the official 
diagnosis was carcinoma of the hypopharynx.  The doctor further 
noted that that squamous cell carcinoma of the hypopharynx was 
not a presumptive condition related to Agent Orange, and he 
further noted that "there is no evidence in the ENT or Oncology 
literature of Agent Orange causing cancer of the hypopharynx."  

In a June 2009 email from another VA doctor, it was noted that 
the diagnosis was squamous cell carcinoma and that this was a 
carcinoma and not a soft tissue sarcoma.

Because none of the three VA examiners rendered an opinion in 
terms of the likelihood that the Veteran's current disability or 
disabilities was the result of a disease, injury or event 
(including Agent Orange exposure) in service , as opposed to its 
being more likely the result of some other factor or factors, the 
Board found that the report, addendum, and email by the three VA 
doctors constituted an inadequate examination report because the 
doctors did not provide sufficient detail so that the Board could 
perform a fully informed evaltion of the claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, in February 
2010, the Board remanded the case again for additional 
development.

The February 2010 remand ordered the following development:

1.  Schedule the Veteran for an appropriate 
VA examination to evaluate his medical 
history and his current condition.  A copy 
of the claims folder and this REMAND must 
be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims folder 
and the examination findings, including the 
service medical records, private treatment 
reports, and VA treatment reports, the 
examiner should render a diagnosis 
regarding all of the Veteran's current 
cancer related disabilities.

b.  Additionally, based on a review of the 
claims folder and the examination findings, 
the examiner should state a medical opinion 
-- based on review of all pertinent 
evidence of record including the service 
medical records; VA examination, and 
private and VA treatment reports--as to 
whether it is at least as likely as not 
that the Veteran's current disability or 
disabilities is the result of a disease, 
injury, or event (including exposure to 
Agent Orange) in service, as opposed to its 
being more likely due to some other factor 
or factors.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (availability of 
presumptive service connection for some 
conditions based on exposure to Agent 
Orange does not preclude direct service 
connection for other conditions based 
on exposure to Agent Orange); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  In 
particular, the examiner should consider 
the history of complaints and treatment for 
sinus problems and headaches in-service; 
the Veteran's history of exposure to 
herbicides in service, and the Veteran's 
characterization of his cancer as a soft 
tissue sarcoma.

Following the issuance of the Board's February 2010 remand, the 
AMC notified the Veteran, by letter of March 2010, that a VA 
facility had been requested to schedule him for an examination.  
The AMC added that he would be notified of the date, time and 
place of the examination.  The scheduling of the examination was 
first requested in March 2010.  

A March 2010 facsimile from a VA physician, J.A.F., M.D., shows 
that he indicated that an examination was not needed.  The 
physician included a copy of the March 2009 VA addendum report, 
to which he indicated his approval.  The Board observes that this 
approval, noted to be on April 9, 2009, was not listed on the 
original VA addendum report of March 2009.  

Review of the VA addendum report, of which J.A.F. indicated his 
approval, cited the results of a July 1998 private surgical 
report where the surgeon indicated that the origin of the 
Veteran's tumor was in the hypopharynx.  The addendum added that 
the previous conclusion [shown as part of the September 2008 VA 
examination, conducted by R.E.W., M.D.] which diagnosed squamous 
cell carcinoma of the larynx was in error.  The official 
diagnosis was noted to be carcinoma of the hypopharynx.  The VA 
addendum added that "[s]quamous cell carcinoma of the hypo 
pharynx is not a presumptive condition related to Agent Orange.  
Further there is no evidence in the ENT or Oncology literature of 
Agent Orange causing cancer of the hypopharynx."  
Finally, as shown in an email communication dated in July 2010 
between an AMC employee and J.A.F., M.D., the VA physician again 
expressed his opinion that another VA examination was not 
required.  The AMC employee noted that the "examiner" [J.A.F., 
M.D.] believed that all the requested information had been 
provided in that response (the March 2009 addendum), and that 
after re-reading the remand, the examiner clarified that it was 
less likely than not that the Veteran's squamous cell carcinoma 
of the hypopharynx was caused by or related to his military 
service, to include exposure to herbicides.  The physician added 
that it was more likely than not due to tobacco use.  He added 
that the diagnosis, statement, and rationale provided on March 
26, 2009, is confirmed.  Similar information is included on a VA 
Form 119, showing contact between an RO employee and J.A.F., M.D.

The Board notes that in the February 2010 remand the Board 
instructed that the Veteran be scheduled for an appropriate 
"examination."  As noted, an examination did not take place.  
The remand did not instruct that an examination was to be 
conducted, for example, "if deemed necessary."  Here, however, 
the fact that an examination, though ordered to take place, did 
or did not occur is not necessarily vital to the adjudication of 
this matter.  What is vital, however, is that the medical record 
includes the "facts and medical principles involved" and 
sufficient rationale for any and all opinions rendered.  

While the March 2009 VA addendum on which J.A.F., M.D., appears 
to rely to support a finding that the Veteran's squamous cell 
carcinoma of the hypopharynx was not caused by or related to his 
military service, to include exposure to Agent Orange, the March 
2009 addendum report shows that certain medical "literature" 
was relied upon by the opining VA physician to support his 
opinion.  That literature, however, was not specifically cited to 
or quoted from.  In the case of an opinion with regard to 
questions of diagnosis and etiology, it must be clear from the 
record that this is not the first impression of an uninformed 
examiner, but rather a determination reached after all due 
diligence in seeking relevant medical information that may have 
bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. 
App. 382, 389 (2010).  It must be apparent that the examiner has 
considered "all procurable and assembled data," by obtaining 
all tests and records that might reasonably illuminate the 
medical analysis.  Id.; 38 C.F.R. § 3.102 (2009).  In addition, 
the examiner has an obligation to conduct research in the medical 
literature depending on the evidence in the record at the time of 
examination.  See Jones,23 Vet. App. at 390, citing Wallin v. 
West, 11 Vet. App. 509, 514 (1998).

Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) are among the presumptive diseases for which service 
connection can be granted in the case of a veteran exposed to 
Agent Orange.  See 38 C.F.R. § 3.309(e).  Given the proximity of 
the tumor to the larynx as noted in the private medical reports 
from 1998, it would be helpful to the Board if the medical 
opinion had included a citation to the specific medical 
literature on which the examiner was relying in concluding that 
the carcinoma of the hypopharynx was not related to Agent Orange 
exposure.  Moreover, the examiner must provide an explanation or 
rationale for his conclusion that tobacco abuse in this case was 
more likely the cause of the cancer than Agent Orange exposure.  
Finally, the Board noted in its prior remands that Agent Orange 
exposure was to be "included" when the examiner considered the 
likelihood that the Veteran's current disability or disabilities 
was the result of a disease, injury, or event in service.  
Although the VA examiners stated that they reviewed the claims 
file, none mentioned that the service treatment records showed 
treatment for chronic sinusitis in service.  On remand, the VA 
examiner must state whether the cancer of the piriform sinus is 
at least as likely the result of chronic sinusitis shown in the 
service treatment records as it is to another cause or factor. 

For these reasons, the Board finds the March 2009 VA addendum to 
be inadequate because it does not provide a degree of medical 
detail needed for the Board to render a decision in this case.  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Jones,23 
Vet. App. at 390.  A medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim.  Barr, 21 Vet. App. at 312.  Under the 
circumstances presented in this case, the Board finds that 
another VA medical examination and/or opinion is required.

Therefore, concerning the issue of service connection for 
squamous cell carcinoma of the pharynx, squamous cell carcinoma 
of sinuses, and soft tissue sarcoma, to include as due to 
herbicide exposure, additional action is required.
Accordingly, the matter is REMANDED to the RO for the following 
action:

1.  The AMC/RO should arrange for the 
Veteran's complete evidentiary record - to 
include his claims folder and this remand, 
as well as the remands dated in July 2008 
and February 2010, to be reviewed by an 
appropriate physician (preferably an 
oncologist) who has not yet had an 
opportunity to review the record in an 
effort to evaluate the Veteran's medical 
history and supply the requested medical 
opinions.  

The report must include responses to the 
each of the following items:

a.  Based on a review of the claims folder 
and the examination findings, including the 
service medical records, private treatment 
reports, and VA treatment reports, the 
physician should render a diagnosis 
regarding all of the Veteran's current 
disabilities of the sinuses including, but 
not limited to, any residuals of the cancer 
treatment performed in 1998 for the 
pharyngeal carcinoma (also shown as cancer 
of the pyriform sinus or cancer of the 
hypopharynx), such as xerostomia, 
complaints of difficulty swallowing, voice 
hoarseness, etc.; and chronic rhinorrhea as 
shown on the September 2008 VA examination 
report.

b.  Additionally, based on a review of the 
claims folder and the examination findings, 
the examiner should state a medical opinion 
-- based on review of all pertinent 
evidence of record including the service 
treatment records; VA examination, and 
private and VA treatment reports -- as to 
whether it is at least as likely as not 
that the Veteran's current disability or 
disabilities is the result of a disease, 
injury, or event (including, but not 
limited to, exposure to Agent Orange) in 
service, as opposed to its being more 
likely due to some other factor or factors.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007) 
(availability of presumptive service 
connection for some conditions based on 
exposure to Agent Orange does not 
preclude direct service connection for 
other conditions based on exposure to 
Agent Orange); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  The examiner 
should specifically note that the Veteran 
was treated for chronic sinusitis in 
service as shown by the service treatment 
records and should state whether the cancer 
of the piriform sinus is at least as likely 
the result of chronic sinusitis shown in 
the service treatment records as it is to 
another cause or factor.

In the event that this physician is of the 
opinion that an examination of the Veteran 
would be beneficial, such an examination 
should be scheduled.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  The 
requested opinion responses should be 
accompanied by a discussion of all medical 
evidence cited and medical literature 
relied upon, as well as a positive 
indication that the reviewing (examining) 
physician has considered "all procurable 
and assembled data."  

In particular, the reviewer/examiner should 
consider the history of complaints and 
treatment for sinus problems and headaches 
in-service; the Veteran's history of 
exposure to herbicides in service, and the 
Veteran's characterization of his cancer as 
a soft tissue sarcoma.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

2.  The Veteran is hereby notified that in 
the event he is requested to appear for a 
VA examination it is his responsibility to 
report and to cooperate in the development 
of the claim.  The consequences for failure 
to report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

3.  The RO should ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action has not been 
undertaken or is deficient in any manner, 
the AMC/RO must take appropriate corrective 
action.  

4.  After completed of all indicated 
development, the AMC/RO should readjudicate 
the claim of service connection for 
squamous cell carcinoma of the pharynx, 
squamous cell carcinoma of sinuses, and 
soft tissue sarcoma, to include as due to 
herbicide exposure in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, then the Veteran 
and his representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


